DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the claims filed 11/29/2018.  Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group IV, Claim 1-20 in the reply filed on 9/27/2021 is acknowledged.Election was made without traverse in the reply filed on 9/27/2021.  
However, the embodiment in figs. 18a-19c of elected Group IV show forceps having only two elongated arms, only two finger grips, and finger grips that are not placed obliquely relative to the arm surface.  Claim 9-12, 17, and 20 are directed to an eating utensil/chop sticks, forceps having 3 arms, an arm with at least two finger grips, or have an arm with finger grips that are placed obliquely relative to the arm surface.  The aforementioned features shown in non-elected figures 1-6c, 17-11, and 14-17. Claims 9-12, 17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc.
The disclosure of the prior-filed application, Application No. 14/881,895, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   The disclosure of the prior-filed application, Application No. 14/881,895, fails to provide adequate support for “at least one finger grip has a cylindrical shape with no more than one opening”.  The figures provided do not show the limitation, and the specification is silent regarding the limitation. As such, claim 14 will be examined with the filing date of the instant application, 11/29/2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one finger grip has a cylindrical shape with no more than one opening configured to receive a finger” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 4, 6, 15, and 16 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chang US 2007/0197066 A1.
As to claim 1, Chang teaches a forceps comprising: a plurality of elongated arms (102, 104, fig. 1), each of the elongated arms comprising a first end and a second end (fig. 1); a hinge (106) coupling the elongated arms together at the first end of each elongated arm such that the forceps can secure an object between the elongated arms (fig. 1); at least one finger grip (114, 116) configured to receive at least one finger (fig. 1), wherein the finger grip is attached to an exterior surface of each of the elongated arms between the first end and the second end of the elongated arm to which the finger grip is attached (fig. 1); wherein the second end of at least one of the elongated arms is configured to aid in securing the object between the elongated arms (fig. 1); and wherein at least one finger grip is configured to swivel along an axis that is substantially perpendicular to the axis between the first end and the second end of the arm to which said finger grip is attached [0041].
As to claim 2, Chang teaches the forceps of claim 1, wherein the at least one finger grip is configured to receive at least two fingers (finger grip 116 is oval shaped and is fully a capable of allowing 
As to claim 4, Chang teaches the forceps of claim 1, wherein at least one finger grip is adjustably attached such that its position on the exterior surface of the elongated arm to which it is attached can be altered [0041].
As to claim 6, Chang teaches the forceps of claim 1, wherein the at least one finger grip is attached using at least one bolt [0041].  
As to claim 15, Chang teaches a forceps comprising: a plurality of elongated arms (201, 204, fig. 1) comprising a first end and a second end (fig. 1); a hinge (106) coupling the elongated arms together at the first end of each arm such that the forceps can secure an object between the elongated arms (fig.1); at least one finger grip configured to receive at least one finger, the at least one finger grip being attached to an exterior surface of each of the elongated arms between the first end and the second end of the elongated arm to which said finger grip is attached (fig. 1); wherein the second end of at least one of the elongated arms is configured to aid in securing the object between the elongated arms (fig. 1); and wherein at least one finger grip is adjustably attached to one of the elongated arms such that its position on the exterior surface of the elongated arm to which it is attached can be altered [0041].
As to claim 16, Chang teaches the forceps of claim 15, wherein at least one finger grip is configured to swivel along an axis that is substantially perpendicular to the axis between the first end and the second end of the arm to which said finger grip is attached [0041].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claim 1-5, 15, 16, 18, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang US 2007/097066 A1.
As to claim 1, Chang teaches a forceps comprising: a plurality of elongated arms (202, 204, fig. 5), each of the elongated arms comprising a first end and a second end (fig. 5); a hinge (206) coupling the elongated arms together at the first end of each elongated arm such that the forceps can secure an object between the elongated arms (fig. 5); at least one finger grip  (208, 210) configured to receive at least one finger, wherein the finger grip is attached to an exterior surface of each of the elongated arms between the first end and the second end of the elongated arm to which the finger grip is attached (fig. 5); wherein the second end of at least one of the elongated arms is configured to aid in securing the object between the elongated arms (fig. 5).  It should be noted that the embodiment as shown fig. 5 fails to specifically teach wherein at least one finger grip is configured to swivel along an axis that is substantially perpendicular to the axis between the first end and the second end of the arm to which said finger grip is attached.  However, Chang teaches an alternative finger grip the is configured to swivel along an axis that is substantially perpendicular to the axis between the first end and the second end of the arm to which said finger grip is attached (fig. 4, [0048]-[0052] permitting the forceps to be fitted to the user for increased comfort [0047].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the embodiment of Chang shown in fig. 5 with the finger grip shown in fig. 4 to permit the forceps to be fitted to the user for increased comfort [0047].
As to claim 2, Chang teaches the forceps of claim 1, wherein the at least one finger grip is configured to receive at least two fingers (finger grip 208 is oval shaped and is fully a capable of allowing 

    PNG
    media_image1.png
    237
    260
    media_image1.png
    Greyscale

As to claim 3, Chang teaches the forceps of claim 1, wherein the second end of at least one of the elongated arms comprises teeth (fig. 5 features detachable tools 222, one tool including teeth attachable to the device of fig. 5 is shown if fig. 8a).  
As to claim 4, Chang teaches the forceps of claim 1, wherein at least one finger grip is adjustably attached such that its position on the exterior surface of the elongated arm to which it is attached can be altered (the finger grip can slide along slot 165 [0051]-[0052].  
As to claim 5, Chang teaches the forceps of claim 4, wherein the at least one adjustably attached finger grip is attached using a slot (165). 
As to claim 15, Chang teaches a forceps comprising: a plurality of elongated arms (202, 204, fig. 5) comprising a first end and a second end (fig. 5); a hinge (206) coupling the elongated arms together at the first end of each arm such that the forceps can secure an object between the elongated arms (fig. 5); at least one finger grip (208, 210) configured to receive at least one finger, the at least one finger grip being attached to an exterior surface of each of the elongated arms between the first end and the second end of the elongated arm to which said finger grip is attached (fig. 5); wherein the second end of at least one of the elongated arms is configured to aid in securing the object between the elongated arms (with 222 attached, fig. 5); and wherein at least one finger grip is adjustably attached to one of the elongated arms such that its position on the exterior surface of the elongated arm to which it is attached can be altered.  It should be noted that the embodiment as shown fig. 5 fails to specifically teach wherein at least one finger grip is adjustably attached to one of the elongated arms such that its position on the exterior surface of the elongated arm to which it is attached can be altered.  However, Chang teaches an alternative finger grip that is adjustably attached to one of the elongated arms such that its position on the exterior surface of the elongated arm to which it is attached can be altered (fig. 
As to claim 16, Chang the forceps of claim 15, wherein at least one finger grip is configured to swivel along an axis that is substantially perpendicular to the axis between the first end and the second end of the arm to which said finger grip is attached (fig. 4, [0048]-[0052]).  

As to claim 18, Chang a forceps comprising: a plurality of elongated arms (202, 204, fig. 5) comprising a first end and a second end (fig. 5); a hinge (206) coupling the elongated arms together at the first end of each elongated arm such that the forceps can secure an object between the elongated arms (fig. 5); a first finger grip (210) configured to receive at least one finger, wherein the first finger grip is attached to an exterior surface of a first elongated arm between the first end and the second end of the first elongated arm (fig. 5); a second finger grip (208) configured to receive at least two fingers(finger grip 208 is oval shaped and is fully a capable of allowing the use two fingers, further more Chang states that the device is designed to not require a user to use fine motor skill or to move individual fingers [0074], also see contours for fingers, see figure above), wherein the second finger grip is attached to an exterior surface of a second elongated arm between the first end and the second end of the second elongated arm (fig. 5); wherein at least one second end of at least one of the elongated arms comprises teeth and is configured to aid securing the object between the elongated arms( fig. 5 features detachable tools 222, one tool including teeth attachable to the device of fig. 5 is shown if fig. 8a).  It should be noted that the embodiment as shown fig. 5 fails to specifically teach wherein at least one finger grip is adjustably attached to its elongated arm such that its position on the exterior surface of the elongated arm to which it is attached can be altered; and - 31 -wherein at least one finger grip is 
As to claim 19, Chang the forceps of claim 18, wherein the hinge is integrated with at least one of the elongated arms (the hinge is made up of a pin and the holes that the pin is inserted, the hole within each arm is integrated).  

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang as applied to claim 1 above, and further in view of Burton 6247868.
As to claims 7 and 8, Chang teaches the forceps of claim 1.  It should be noted that Chang fails to teach wherein the at least one finger grip is attached using a ball and socket, or wherein the at least one finger grip is attached using a snap fit joint.  Chang does disclose that pivotable finger grips can be attached by mechanical fasteners known in the art [0041].
Burton teaches a mechanical fastener that allows pivotable attachment.  The mechanical fastener being a ball and socket joint that is snap fit together (abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Chang to use a ball and socket/snap fit joint to attach the finger grip to the elongated arm as an alternative to the .

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang as applied to claim 1 above, and further in view of Mueller 5046381.
As to claim 13, Chang teaches the forceps of claim 1.  It should be noted that the embodiment shown in fig. 5 modified by the embodiment in Fig. 4, fails to show wherein at least one finger grip has a cylindrical shape with at least two openings configured to allow a finger to enter the finger grip through a first opening and to exit the finger grip through a second opening.  
 Mueller teaches a device with a common finger grip.  Mueller teaches opening grips such as shown in figs. 4b and 4g, and further teaches alternatives that are cylinders with 2 openings (figs. 4a, 4c-4e.  One of ordinary skill in the art could have substituted the c-shaped finger grip of Chang with the cylindrical shaped finger grips of Mueller by known methods.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the open or c-shape finger grip in any embodiment with a cylinder shaped finger grip as an obvious alternative for providing a location for fingers to be inserted.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
As to claim 14, Chang teaches the forceps of claim 1.  It should be noted that Chang fails to specifically teach wherein at least one finger grip has a cylindrical shape with no more than one opening configured to receive a finger.  Mueller teaches a device with a common finger grip.  Mueller teaches opening grips such as shown in figs. 4b and 4g, and further teaches alternatives that are cylinders with 2 openings (figs. 4a, 4c-4e.  One of ordinary skill in the art could have substituted the c-shaped finger grip KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  As to the limitation of “no more than one opening, no description is recited stating any benefit or criticality to the finger grip with no more than one opening.  Because no criticality is placed on the one finger grip having a cylindrical shape with no more than one opening, the use of a closed finger grip with one opening as an alternative to an opened ended finger grip with two openings would be a mere design choice, since it appears the device of Chang would work equally well with either option for allowing the fingers to be inserted within.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771